Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 200-224 are all the claims.
2.	The replacement specification of 10/9/2019 accompanied by a marked-up copy has been considered and entered. The replacement specification of 1/9/2020 accompanied by a marked-up copy has been considered and entered.

Election/Restriction
3.	Applicant’s election without traverse of Group I in the reply filed on 10/8/2021 is acknowledged. Non-elected Groups II-IV are joined for examination.
4.	Claims 214-224 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2021.
5.	Claims 200-213 are all the claims under examination.

Information Disclosure Statement
6.	The IDS’ of 10/9/2019 and 10/8/2021 have been considered and entered. The initialed and dates 1449 forms are attached.

Specification
7.	The disclosure is objected to because of the following informalities:

b) The use of the term, e.g., Tris, Triton, Tween, Biacore, Octet, Zippy-96, Waters, Multiphor, SytoxBlue, LumaPLate, Biotek, etc, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. The specification contains numerous examples of improper trademark/tradename designations, thus Applicants are requested to undertake a thorough review of the specification to correct the deficiencies.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 200-213 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 200-213 are indefinite for the phrase “binding part” which irrespective of comprising VH and VL domains for some dependent claims, e.g., Claims 201 and 202, is not otherwise defined as whole. The “binding part” could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the phrase.

b) Claims 200-206 and 212-213 are indefinite for the phrase “phagocytosis index” in generic Claims 200 and 206. Multiple different methods exist to measure phagocytosis, which lead to different parametric results for the same antibody. See, e.g., www.creative-biolabs.com/car-t/cellrapeutics-phagocytosis-assay, which teaches:

    PNG
    media_image1.png
    354
    1051
    media_image1.png
    Greyscale

A given antibody may thus fall within or without the claimed scope depending on which assay is used, rendering the scope of the claims ambiguous.
 
c) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 205 recites the broad recitation “10% or more”, and the claim also recites “15% or more, or 20% or more” which is the narrower statement of the range/limitation. Claim(s) 205-206 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

d) Claims 207-208 are indefinite for the phrase “does not cross-react with human CEACAM1.” In absence of the details of the test to determine competition and the criteria that define if a particular antibody falls under the scope of the claims, the requirements of non-cross-reactive characteristic(s) are not fulfilled. Multiple different methods exist measure binding affinity or EC50 (BiaCore, Scatchard Plot analysis, competitive ELISA) which lead to different parametric results for the same antibody.

e) Claim 208 contains the trademark/trade name “ATCC®CCL-61™”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the repository and the cell name and, accordingly, the identification/description is indefinite.

f) Claim 208 is indefinite for the parenthetical text “(ATCC®CCL-61™)” which is not clear whether it is intended claimed subject matter or merely exemplary.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 211 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In depending from Claim 210, Claim 211 comprises a modified Fc region with reduced fucose residues. However, Claim 211 recites the presence of “an Fc region…” which is seemingly broadening from the Fc region already being present on the bispecific construct.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	Claims 200 and 203-213 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims encompass generic bispecific antibody constructs comprising anti-hCEACAM5 x anti-hCD47 binding domains that are not defined by a VH/VL domain CDR1-3 nor a VH/VL domain to the extent the ordinary artisan could predict that the genus of respective binding domains would be imbued with the following functional properties:
	a) the inventive antibody of Claims 200, 203-204 and 212-213 is imbued with the functional properties of:
 having a maximum phagocytosis index not being decreased by more than a factor of 0.7 in the presence of 1 mg/mL human IgG, as measured in an imaging based assay in comparison to phagocytosis without human IgG under the same experimental conditions; and 
cross-reacts with cyno monkey CEACAM5;
b) the inventive antibody of Claims 205-206 is imbued with the functional properties of having: 
an EC50 for the phagocytosis index curve of MKN-45 cells in the presence of human macrophages that is not shifted by more than a factor of 4 towards higher concentrations in the presence of 200 ng/ml soluble CEACAM5 compared to the EC50 Atty. Dkt. No. 4130.0020009-4-Vanessa BUATOIS Reply to Notice of April 13, 2021Application No. 16/428,539measured without soluble CEACAM5; and/or 
a maximum phagocytosis index curve not reduced by 10% or more, 15% or more, or 20% or more by addition of 200 ng/mL CEACAM5; and
c) the inventive antibody of Claims 207-208 is imbued with the functional property of having no cross-reactive binding with human CEACAM1 but specific binding to hCEACAM6;
d) the inventive antibody of Claim 209 is imbued with the functional property of having an inhibitory interaction between CD47 and signal-regulatory protein alpha (SIRPa; CD172a; UniProtKB P78324) on MKN-45 cells with an IC50 of 0.1 to 10 nM;
e) the inventive antibody of Claim 210 is imbued with decreased fucosylated Fc residues.
The genus of bispecific antibodies for each of the respective inventions is incalculable from a structure function correlation under the written description guidelines. The generic claims constitute a desideratum since the inventive anti-CEACAM5 x anti-CD47 bispecific antibodies are defined by general structures entirely in terms of the result to be achieved, e.g., see each of the analyses set forth above.
The breadth of scope for each of the claimed inventions exceeds what is the modus operandi of the invention at least as described in the specification, i.e., “a fixed VH domain against hCEACAM5 with a diversified VL domain pairing” (Example 3).
The modus operandi of the invention is explained on p. 71 at lines 7-11:
“For instance, a dual targeting κλ antibody composed of one arm binding with high affinity to CEACAM5 or to CEACAM5 and CEACAM6, and a second arm binding with lower affinity to CD47-but10 sufficient to inhibit CD47/SIRPα upon CEACAM5 or CEACAM5 and CEACAM6 co-engagement  with CD47 should allow preferential inhibition of CD47 in cancer versus normal cells.”

The scope of the claims far exceeds what Applicants invention pertains to, namely, “a fixed VH domain against hCEACAM5 with a diversified VL domain pairing” in the kappa/lambda bispecific construct with an anti-CD47 binding part comprising the same fixed VH domain. The breadth and scope of the instant claimed invention is merely a wish to know. MPEP 2163 in part:

    PNG
    media_image2.png
    459
    794
    media_image2.png
    Greyscale

Accordingly, and where the rejected claims contain no features defined by amino acid sequences to which those features correspond, and where the antibodies are defined by their function only, the claims are lacking a s structure/function correlation that the specification does not supply in its working embodiments.
MPEP 2163 in part:

    PNG
    media_image3.png
    916
    792
    media_image3.png
    Greyscale


	Working examples in the specification that correspond with the desired function for the claimed genus of anti-hCEACAM5 x anti-hCD47 bispecific antibodies:

    PNG
    media_image4.png
    393
    618
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    496
    756
    media_image5.png
    Greyscale
Taken together, the working examples in the specification show the common heavy chain paired with diversified VL domains for the anti-CEACAM5 arm of the antibody and a fixed VL domain paired with the common heavy chain for the anti-CD47 arm of the antibody where the light chain is kappa on one arm and lambda on the other arm.
Applicants have not shown that they are in possession of the myriad bispecific antibodies defined only by a function. It follows that no effect may be attributed to claims broadly referring to bispecific anti- CD47 / anti-CEACAM5 antibodies with undefined CDRs and Fc portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 200, 205-206 and 213 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (WO 2018098384; filed 11/22/2016 (IDS 10/9/2019)) as evidenced by www.creative-biolabs.com/car-t/cellrapeutics-phagocytosis-assay (PTO 892).
	The claims drawn to a generic bispecific anti-CEACAM5 x anti-CD47 antibody having a maximum phagocytosis index is prima facie obvious over Fletcher as evidenced by www.creative-biolabs.com/car-t/cellrapeutics-phagocytosis-assay.
	Fletcher teaches the advantages of a bispecific (Fab)2 antibody recognizing hCD47 and hCEACAM5 causing the two antigens to segregate together on the cells surface in [037]: On normal cells, CD47 is displayed on the surface of cells as a marker of self. Typically, interaction between CD47 and the macrophage receptor SIRPα sends a “don’t eat me” signal to macrophage immune effector cells. However, this mechanism is hijacked by cancer cells to evade immune detection. Signaling by SIRPα requires physical segregation of molecules on the cell-surface of the immune effector cell, where large phosphatases such as CD45 and CD148 are excluded from the site of contact with the target cell. A large target-specific anchor-molecule connects the spatial localization of CD47 to that of CEACAMS, disrupting the ability of CD47- SIRPα complex to segregate from large phosphatases, a process that is required for productive signaling. This therapeutic approach will overcome the ability of cancer cells expressing CD47 to evade recognition by macrophages.
Fletcher teaches at [006] the modeling of a bispecific anti-CEACAM5 x anti-CD47 antibody would confer the property of changing immune effector cell function to the extent a macrophage expressing CD47 would phagocytose a CD47-expressing tumor cell that otherwise it would not by virtue of the selective connection of the two surface molecules. This would encompass a pharmaceutical composition for the antibody.
As evidenced by www.creative-biolabs.com/car-t/cellrapeutics-phagocytosis-assay, there are numerous art-known assays for measuring the phagocytosis index and the conditions used thereunder:

    PNG
    media_image1.png
    354
    1051
    media_image1.png
    Greyscale


The claims refer to ranges or concentrations for the performance of the claimed bispecific antibodies. Generally, differences in concentration (or temperature) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)).
There is no evidence of a special effect and no surprising effect, common to all claimed bispecific antibodies, encompassing any Fc or no Fc portion. Hence, the motivation to produce just any bispecific antibody meeting the requirements of retaining a phagocytosis index would have been within the ordinary skill of testing the antibodies in the myriad assays for such measurements. Where there is no showing of a special, surprising and unexpected effect(s) for the instant claimed bispecific antibodies, the ordinary artisan was reasonably assured of success in producing the bispecific antibody from art known antibodies in the public databases. Where the production of bispecific antibodies that are not characterized by their structures in the rejected claims, could be of any format, the ordinary artisan would not have been limited to any extent in generating a general format that deter or impede a reasonable assurance of success.

12.	Claim 209 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masternak et al. (US 20140303354; filed 12/3/2013 (PTO 892 form)).
	The claims drawn to a generic bispecific anti-CEACAM5 x anti-CD47 antibody that inhibits CD47/SIRPα interaction is prima facie obvious over Masternak.
	Masternak teaches at [009-010] a bispecific antibody comprising an anti-CD47 domain and an anti-CEA (synonym “CEACAM5”) domain for cancer cell targeting.
	Masternak teaches at [008] bispecific antibodies that include at least a first arm that is specific for CD47. Preferably, the monovalent antibodies and/or bispecific antibodies are specific for at least human CD47…  anit-CD47 bispecific antibodies inhibit the interaction between CD47 and signal-regulatory protein alpha (SIRP.alpha.). In some embodiments, these anti-CD47 monovalent antibodies and/or anit-CD47 bispecific antibodies inhibit the interaction between human CD47 and human SIRP.alpha.
	Masternak teaches at [0024] In some embodiments, the bispecific antibody includes a first arm that inhibits the interaction between human CD47 at the surface of cells and soluble human SIRP.alpha. with an IC50 greater than 5 nM in the assay described in Example 4 and in which the monovalent antibody 5A3M3 has an IC50 of approximately 13 nM. The range taught in Masternak is overlapping with the instant range of IC50 values.
Generally, differences in concentration (or temperature) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)).
There is no evidence of a special effect and no surprising effect, common to all claimed bispecific antibodies, encompassing any Fc or no Fc portion. Hence, the motivation to produce just any bispecific antibody meeting the requirements of being inhibitory for CD47/SIRPα would have been within the ordinary skill of testing the antibodies in the myriad assays for such measurements. Where there is no showing of a special, surprising and unexpected effect(s) for the instant claimed bispecific antibodies, the ordinary artisan was reasonably assured of success in producing the bispecific antibody from art known antibodies in the public databases. Where the production of bispecific antibodies that are not characterized by their structures in the rejected claims, could be of any format, the ordinary artisan would not have been limited to any extent in generating a general format that deter or impede a reasonable assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 200-213 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11-12, 17, 19, 26-27, 29, 35-38, 57, 73, 100 and 166 of copending Application No. 15/734,962 (reference application US 20210221908). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim set are drawn to bispecific anti-CEACAM5 x anti-CD47 bispecific antibodies having the following properties:

    PNG
    media_image6.png
    237
    854
    media_image6.png
    Greyscale
(see instant claim 210).
	
    PNG
    media_image7.png
    98
    819
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    101
    826
    media_image8.png
    Greyscale
(see instant claim 208)

    PNG
    media_image7.png
    98
    819
    media_image7.png
    Greyscale


    PNG
    media_image9.png
    178
    818
    media_image9.png
    Greyscale

(see instant claim 200).

    PNG
    media_image10.png
    334
    839
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    871
    837
    media_image11.png
    Greyscale

(see instant claim 201).

    PNG
    media_image12.png
    163
    825
    media_image12.png
    Greyscale

(see instant Claim 205).


    PNG
    media_image13.png
    350
    855
    media_image13.png
    Greyscale

(see instant Claim 202).

    PNG
    media_image14.png
    370
    872
    media_image14.png
    Greyscale

(see instant claim 203)


    PNG
    media_image15.png
    123
    839
    media_image15.png
    Greyscale

(see instant Claim 204).

    PNG
    media_image16.png
    263
    849
    media_image16.png
    Greyscale

(see instant Claim 205).

    PNG
    media_image17.png
    183
    843
    media_image17.png
    Greyscale

(see instant Claim 206).


    PNG
    media_image18.png
    93
    801
    media_image18.png
    Greyscale

(see instant Claim 207).


    PNG
    media_image19.png
    127
    833
    media_image19.png
    Greyscale

(see instant claim 208).


    PNG
    media_image20.png
    137
    784
    media_image20.png
    Greyscale

(see instant claim 209).

    PNG
    media_image21.png
    132
    828
    media_image21.png
    Greyscale

(see instant claim 211).

    PNG
    media_image22.png
    82
    1113
    media_image22.png
    Greyscale

(see instant claim 212).


    PNG
    media_image23.png
    74
    1168
    media_image23.png
    Greyscale

(see instant claim 213).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643